 


110 HR 1359 IH: Enumerated Powers Act
U.S. House of Representatives
2007-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 1359 
IN THE HOUSE OF REPRESENTATIVES 
 
March 6, 2007 
Mr. Shadegg (for himself, Mr. Westmoreland, Mr. Miller of Florida, Mr. Garrett of New Jersey, Mr. Lamborn, Mr. Gingrey, Mr. Flake, Mr. Gohmert, Mr. Marchant, Ms. Foxx, Mr. Bartlett of Maryland, Mr. Burton of Indiana, Mr. Herger, Mr. Akin, Mr. Conaway, Mr. Bishop of New York, Mr. Paul, Mr. McCotter, and Mrs. Myrick) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To require Congress to specify the source of authority under the United States Constitution for the enactment of laws, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Enumerated Powers Act.
2.Specification of constitutional authority for enactment of law
(a)Constitutional authority for this ActThis Act is enacted pursuant to the power granted Congress under article I, section 8, clause 18, of the United States Constitution and the power granted to each House of Congress under article I, section 5, clause 2, of the United States Constitution.
(b)Constitutional authority statement requiredChapter 2 of title 1, United States Code, is amended by inserting after section 102 the following new section:

102a.Constitutional authority clauseEach Act of Congress shall contain a concise and definite statement of the constitutional authority relied upon for the enactment of each portion of that Act. The failure to comply with this section shall give rise to a point of order in either House of Congress. The availability of this point of order does not affect any other available relief.
(c)Clerical amendmentThe table of sections at the beginning of chapter 2 of title 1, United States Code, is amended by inserting after the item relating to section 102 the following new item:


102a. Constitutional authority clause.. 
 
